EXHIBIT 10.2




BLACKBOX SEMICONDUCTOR, INC. F/K/A VISITRADE, INC.

2011 STOCK INCENTIVE PLAN




1. Purposes of the Plan. The purposes of this 2011 Stock Incentive Plan (this
“Plan”) BlackBox Semiconductor, Inc. f/k/a Visitrade, Inc. , a Nevada
corporation (the “Company”), are to attract and retain the best available
personnel for positions of substantial responsibility with the Company, to
provide additional incentives to Employees, Directors and Consultants and, as a
result, to strengthen the mutuality of interests between such Employees,
Directors and Consultants and the Company’s shareholders, by permitting such
Employees, Directors and Consultants to participate in the financial success of
the Company. To accomplish such purposes, this Plan provides that the Company
may grant Incentive Stock Options, Non-Qualified Stock Options, Restricted Stock
or Stock Purchase Rights (all as defined herein).




2. Definitions. As used herein, the following definitions shall apply:




“Administrator” means the Board or any of its Committees as shall be
administering the Plan, in accordance with Section 4 of the Plan.




“Affiliate” means any entity other than the Company and its Subsidiaries that is
designated by the Board as a participating employer under the Plan, provided
that the Company directly or indirectly owns at least twenty percent (20%) of
the combined voting power of all classes of stock of such entity or at least
twenty percent (20%) of the ownership interests in such entity.




“Applicable Laws” means the requirements relating to the administration of stock
option plans under Nevada state corporate laws, federal and state securities
laws, the Code, or any stock exchange or trading system or quotation system on
which the Common Stock may be listed, traded or quoted from time to time and the
applicable laws of any foreign country or jurisdiction where Incentive Stock
Options, Non-Qualified Stock Options, Restricted Stock or Stock Purchase Rights
are, or will be, granted under the Plan.




“Board” means the Board of Directors of the Company or any Committee of the
Board appointed and administering the Plan in accordance with Section 4 of the
Plan.




“Code” means the Internal Revenue Code of 1986, as amended.




“Committee” means a committee of Directors appointed by the Board in accordance
with Section 4 of the Plan. A Committee may either be an established committee
or an Ad hoc committee appointed by the entire Board for purposes of approving
one or more grants.




“Common Stock” means the common stock, par value $.001 per share, of the
Company.




“Company” means BlackBox Semiconductor, Inc. f/k/a Visitrade, Inc., a Nevada
corporation.




“Consultant” means any person, including an advisor, engaged by the Company or a
Parent or Subsidiary to render services to such entity, other than an Employee
or a Director.




“Director” means a member of the Board.




“Disability” means total and permanent disability as defined in Section 22(e)(3)
of the Code.




“Employee” means any person, including officers and Inside Directors, serving as
an employee of the Company or any Affiliate, Parent or Subsidiary. An individual
shall not cease to be an Employee in the case of (i) any leave of absence
approved by the Company or (ii) transfers between locations of the Company or
between the Company, its Parent, any Subsidiary or any successor. For purposes
of an Option initially granted as an Incentive Stock Option, if a leave of
absence of more than three months precludes such Option from being treated as an
Incentive Stock Option under the Code, such Option thereafter shall be treated
as a Nonstatutory Stock Option for purposes of this Plan. Neither service as a
Director nor payment of a director’s fee by the Company shall be sufficient to
constitute “employment” by the Company.




“Exchange Act” means the Securities Exchange Act of 1934, as amended.








--------------------------------------------------------------------------------

“Fair Market Value” means, as of any date, the value of Common Stock determined
as follows:




(i) if the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the NYSE Archipelago
Exchange, the Nasdaq National Market or The Nasdaq SmallCap Market of The Nasdaq
Stock Market, the Fair Market Value of a Share of Common Stock shall be the
closing sales price of a Share of Common Stock (or the closing bid, if no such
sales were reported) as quoted on such exchange or system for the last market
trading day prior to the time of determination, as reported in The Wall Street
Journal or such other source as the Administrator deems reliable;




(ii) if the Common Stock is listed on the OTC Bulletin Board or on the Pink
Sheets trading market or is otherwise regularly quoted by a recognized
securities dealer but is not listed in the manner contemplated by clause (i)
above, the Fair Market Value of a Share of Common Stock shall be the mean
between the high bid and low asked prices for the Common Stock on the last
market trading day prior to the day of determination, as reported in The Wall
Street Journal or such other source as the Administrator deems reliable; or




(iii) if neither clause (i) above nor clause (ii) above applies, or, if the
Administrator deems otherwise as a result of illiquidity or low volume or other
market factors, the Fair Market Value shall be determined in good faith by the
Administrator.




“Incentive Stock Option” means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code and the regulations
promulgated thereunder.




“Inside Director” means a Director who is an Employee.




“Nonstatutory Stock Option” means an Option not intended to qualify as an
Incentive Stock Option.




“Notice of Grant” means a written or electronic notice setting forth certain
terms and conditions of an individual grant of Incentive Stock Options,
Non-Qualified Stock Options, Restricted Stock or Stock Purchase Rights. The
Notice of Grant is part of the Option Agreement or Stock Purchase Agreement, as
the case may be. The Notice of Grant shall indicate the date of grant which
shall be deemed conclusive if such Grant date is contemporaneous with the date
that the Notice of Grant was sent.




“Option” means a stock option granted pursuant to the Plan.




“Option Agreement” or “Agreement” means an agreement between the Company and an
Optionee evidencing the terms and conditions of an individual Option grant. The
Option Agreement is subject to the terms and conditions of the Plan.




“Optioned Stock” means the Common Stock subject to an Option or Stock Purchase
Right.




“Optionee” means the holder of an outstanding Option or Stock Purchase Right
granted under the Plan.




“Outside Director” means a Director who is not an Employee.




“Parent” means a “parent corporation” of the Company (or, in the context of
Section 13(c) of the Plan, of a successor corporation), whether now or hereafter
existing, as defined in Section 424(e) of the Code.




“Plan” means this BlackBox Semiconductor, Inc. f/k/a Visitrade, Inc.  2011 Stock
Incentive Plan.




“Restricted Stock” means shares of Common Stock granted pursuant to Section 11
of the Plan or acquired pursuant to a grant of Stock Purchase Rights under
Section 11 of the Plan.




“Restricted Stock Purchase Agreement” means a written agreement between the
Company and an Optionee evidencing the terms and restrictions applying to stock
purchased under a Stock Purchase Right. The Restricted Stock Purchase Agreement
is subject to the terms and conditions of the Plan and the Notice of Grant.




“Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor to Rule
16b-3, as in effect when discretion is being exercised with respect to the Plan.




“Section 16(b)” means Section 16(b) of the Exchange Act.




“Service Provider” means an Employee, Director or Consultant.

“Share” means a share of the Common Stock, as adjusted in accordance with
Section 13 of the Plan.





2




--------------------------------------------------------------------------------




“Stock Purchase Right” means the right to purchase Common Stock pursuant to
Section 11 of the Plan, as evidenced by a Notice of Grant.




“Subsidiary” means a “subsidiary corporation” of the Company whether direct,
indirect, in the United States or otherwise (or, in the context of Section 13(c)
of the Plan, of a successor corporation), whether now or hereafter existing, as
defined in Section 424(f) of the Code.




“Termination for Cause” means (unless otherwise expressly provided in the Option
Agreement, Restricted Stock Purchase Agreement or another contract, including an
employment agreement) ceasing to serve as a full-time employee of the Company
and its Subsidiaries or, with respect to a Outside Director or other Service
Provider, ceasing to serve as such for the Company and its Subsidiaries due to
any of the following:




(1)

fraud or dishonesty in connection with an individual’s employment or service, or
theft, misappropriation or embezzlement of the Company’s and/or any Company
Affiliate’s funds or other property;




(2)

conviction or indictment of an individual or the entering of a plea of nolo
contendere by the individual with respect to any felony, crime involving fraud
or misrepresentation, or any other crime (whether or not such felony or crime is
connected with his or her employment or service) the effect of which in the
judgment of the Board is likely to affect, materially and adversely, the Company
and/or any Company Affiliate;




(3)

a material breach by an individual of his or her obligations under an employment
agreement (if any), or under a consulting agreement with the Company or a
Company Affiliate; or




(4)

the individual’s refusal to cooperate in any Company investigation.




3. Stock Subject to the Plan. Subject to the provisions of Section 13 of the
Plan, the maximum aggregate number of Shares that may be optioned and sold under
the Plan is 50,000,000 Shares. Such Shares may be authorized, but unissued, or
reacquired Common Stock. If an Option or Stock Purchase Right expires or becomes
unexercisable without having been exercised in full, or is surrendered for
exchange, the unpurchased Shares that were subject thereto shall become
available for future grant or sale under the Plan (unless the Plan has
terminated); provided, however, that Shares that have actually been issued under
the Plan, whether directly or upon exercise of an Option or Right, shall not be
returned to the Plan and shall not become available for future distribution
under the Plan, except that if Shares of Restricted Stock are repurchased by the
Company at their original purchase price, such Shares shall become available for
future grant or sale under the Plan.




4. Administration of the Plan.




(a) Procedure.




(i) Multiple Administrative Bodies. Different Committees with respect to
different groups of Service Providers may administer the Plan.




(ii) Section 162(m). To the extent that the Administrator determines it to be
desirable to qualify Options granted hereunder as “performance-based
compensation” within the meaning of Section 162(m) of the Code, the Plan shall
be administered by a Committee of two or more “outside directors” within the
meaning of Section 162(m) of the Code and the regulations promulgated
thereunder.




(iii) Rule 16b-3. f the Company is subject to Section 16(b), the transactions
contemplated hereunder shall (from the date that the Company is first subject to
Section 16(b)), be structured to satisfy the requirements for exemption under
Rule 16b-3.




(iv) Other Administration. Other than as provided above, the Plan shall be
administered by (A) the Board or (B) a Committee, which Committee shall be
constituted to satisfy Applicable Laws.




(b) Powers of the Administrator. Subject to the provisions of the Plan, and in
the case of a Committee, subject to the specific duties delegated by the Board
to such Committee, the Administrator shall have the authority, in its
discretion:




(i) to determine the Fair Market Value;




(ii) to select the Service Providers to whom Incentive Stock Options,
Non-Qualified Stock Options, Restricted Stock or Stock Purchase Rights may be
granted hereunder;





3




--------------------------------------------------------------------------------




(iii) to determine the number of shares of Common Stock to be granted, or
covered by each Option and Stock Purchase Right granted, hereunder;




(iv) to approve forms of agreement for use under the Plan;  




(v) to determine the terms and conditions, not inconsistent with the terms of
the Plan, of any Option or Stock Purchase Right granted hereunder. Such terms
and conditions include, but are not limited to, the exercise price, the time or
times when Options or Stock Purchase Rights may be exercised (which may be based
on performance criteria), any vesting acceleration or waiver of forfeiture
provisions, and any restriction or limitation regarding any Option or Stock
Purchase Right or the shares of Common Stock relating thereto, based in each
case on such factors as the Administrator, in its sole discretion, shall
determine;




(vi) to construe and interpret the terms of the Plan and awards granted pursuant
to the Plan;




(vii) to prescribe, amend and rescind rules and regulations relating to the
Plan, including rules and regulations relating to sub-plans established for the
purpose of qualifying for preferred tax treatment under foreign tax laws;




(viii) to modify or amend each Option or Stock Purchase Right (subject to
Section 15(c) of the Plan), including the discretionary authority to extend the
post-termination exercisability period of Options longer than is otherwise
provided for in the Plan;




(ix) to allow Optionees to satisfy withholding tax obligations by having the
Company withhold from the Shares to be issued upon exercise of an Option or
Stock Purchase Right that number of Shares having a Fair Market Value equal to
the amount required to be withheld, provided that withholding is calculated at
the minimum statutory withholding level. The Fair Market Value of the Shares to
be withheld shall be determined on the date that the amount of tax to be
withheld is to be determined. All determinations to have Shares withheld for
this purpose shall be made by the Administrator in its discretion;




(x) to authorize any person to execute on behalf of the Company any instrument
required to effect the grant of an Option or Stock Purchase Right previously
granted by the Administrator; and




(xi) to make all other determinations deemed necessary or advisable for
administering the Plan.




(c) Effect of Administrator’s Decision. The Administrator’s decisions,
determinations and interpretations shall be final and binding on all Optionees
and any other holders of Options or Stock Purchase Rights.




5. Eligibility. Restricted Stock, Nonstatutory Stock Options and Stock Purchase
Rights may be granted to Service Providers. Incentive Stock Options may be
granted only to Employees.




6. Limitations.




(a) Each Option shall be designated in the Option Agreement as either an
Incentive Stock Option or a Nonstatutory Stock Option. However, notwithstanding
such designation, if a single Employee becomes eligible in any given year to
exercise Incentive Stock Options for Shares having a Fair Market Value in excess
of $100,000 (subject to increase or decrease in the event IRS rules are changed
reflecting the same), those Options representing the excess shall be treated as
Nonstatutory Stock Options. In the previous sentence, “Incentive Stock Options”
include Incentive Stock Options granted under any plan of the Company or any
Affiliate, Parent or Subsidiary. For the purpose of deciding which Options apply
to Shares that “exceed” the $100,000 limit, Incentive Stock Options shall be
taken into account in the same order as granted. The Fair Market Value of the
Shares shall be determined as of the time the Option with respect to such Shares
is granted.




(b) Neither the Plan nor any Option or Stock Purchase Right shall confer upon an
Optionee any right with respect to continuing the Optionee’s relationship as a
Service Provider with the Company, nor shall they interfere in any way with the
Optionee’s right or the Company’s right to terminate such relationship at any
time, with or without cause.




(c) The following limitations shall apply to grants of Options:




(i) No Service Provider shall be granted, in any fiscal year of the Company,
Options to purchase more than 500,000 Shares.




(ii) The foregoing limitation shall be adjusted proportionately in connection
with any change in the Company’s capitalization as described in Section 13.





4




--------------------------------------------------------------------------------




(iv) If an Option is canceled in the same fiscal year of the Company in which it
was granted (other than in connection with a transaction described in Section
14), the canceled Option will be counted against the limits set forth in
subsection (i) above.




7. Term of the Plan. Subject to Section 19 of the Plan, the Plan shall become
effective upon its adoption by the Board. It shall continue in effect for a term
of ten (10) years unless terminated earlier under Section 15 of the Plan.




8. Term of Options. The term of each Option shall be stated in the Option
Agreement. In the case of an Incentive Stock Option, the term shall be ten (10)
years from the date of grant or such shorter term as may be provided in the
Option Agreement. Moreover, in the case of an Incentive Stock Option granted to
an Optionee who, at the time the Incentive Stock Option is granted, owns,
directly or indirectly, stock representing more than ten percent (10%) of the
total combined voting power of all classes of stock of the Company or any Parent
or Subsidiary, the term of the Incentive Stock Option shall be five (5) years
from the date of grant or such shorter term as may be provided in the Option
Agreement.




9. Option Exercise Price; Exercisability.




(a) Exercise Price. The per share exercise price for the Shares to be issued
pursuant to exercise of an Option shall be determined by the Administrator,
subject to the following:




(i) In the case of an Incentive Stock Option




(A) granted to an Employee who, at the time the Incentive Stock Option is
granted, owns stock representing more than ten percent (10%) of the voting power
of all classes of stock of the Company or any Parent or Subsidiary, the per
Share exercise price shall be no less than 110% of the Fair Market Value per
Share on the date of grant, or
 

(B) granted to any Employee other than an Employee described in paragraph (A)
immediately above, the per Share exercise price shall be no less than 100% of
the Fair Market Value per Share on the date of grant.




(ii) In the case of a Nonstatutory Stock Option, the per Share exercise price
shall be determined by the Administrator. In the case of a Nonstatutory Stock
Option intended to qualify as “performance-based compensation” within the
meaning of Section 162(m) of the Code, the per Share exercise price shall be no
less than 100% of the Fair Market Value per Share on the date of grant.




(iii) Notwithstanding the foregoing, Options may be granted with a per Share
exercise price of less than 100% (or 110%, if clause (A) above applies) of the
Fair Market Value per Share on the date of grant pursuant to a merger or other
corporate transaction.




(b) Waiting Period and Exercise Dates. At the time an Option is granted, the
Administrator shall fix the period within which the Option may be exercised and
shall determine any conditions that must be satisfied before the Option may be
exercised.




10. Exercise of Options; Consideration.




(a) Procedure for Exercise; Rights as a Shareholder. Any Option granted
hereunder shall be exercisable according to the terms of the Plan and at such
times and under such conditions as determined by the Administrator and set forth
in the Option Agreement, or resolutions approving such Grant or other agreement
between the parties approved by the Administrator. In the event that neither the
Option Agreement, the resolutions providing for such Option Grant, nor any other
instrument or agreement provides for a vesting schedule, the applicable Option
shall vest in three equal installments on the first, second and third
anniversaries of its date of grant. Unless the Administrator provides otherwise,
vesting of Options granted hereunder shall be tolled during any unpaid leave of
absence. An Option may not be exercised for a fraction of a Share. An Option
shall be deemed exercised when the Company receives: (i) written or electronic
notice of exercise (in accordance with the Option Agreement) from the person
entitled to exercise the Option, and (ii) full payment for the Shares with
respect to which the Option is exercised. Full payment may consist of any
consideration and method of payment authorized by the Administrator and
permitted by the Option Agreement and Section 10(f) of the Plan. Shares issued
upon exercise of an Option shall be issued in the name of the Optionee. Until
the Shares are issued (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company), no right to vote
or receive dividends or any other rights as a shareholder shall exist with
respect to the Optioned Stock, notwithstanding the exercise of the Option. The
Company shall issue (or cause to be issued) such Shares promptly after the
Option is exercised. No adjustment will be made for a dividend or other right
for which the record date is prior to the date the Shares are issued, except as
provided in Section 13 of the Plan. Exercising an Option in any manner shall
decrease the number of Shares thereafter available, both for purposes of the
Plan and for sale under the Option, by the number of Shares as to which the
Option is exercised.





5




--------------------------------------------------------------------------------




(b) Termination of Relationship as a Service Provider. If an Optionee ceases to
be a Service Provider, other than upon the Optionee’s death, Disability or
Termination for Cause, the Optionee may exercise his or her Option within such
period of time as is specified in the Option Agreement to the extent that the
Option is vested on the date of termination (but in no event later than the
expiration of the term of such Option as set forth in the Option Agreement). In
the absence of a specified time in the Option Agreement and except as otherwise
provided in Sections 10(c) and 10(d) of this Plan, the Option shall remain
exercisable for three months following the Optionee’s termination (but in no
event later than the expiration of the term of such Option). If, on the date of
termination, the Optionee is not vested as to his or her entire Option, the
Shares covered by the unvested portion of the Option shall revert to the Plan.
If, after termination, the Optionee does not exercise his or her Option in full
within the time specified by the Administrator, the unexercised portion of the
Option shall terminate, and the Shares covered by such unexercised portion of
the Option shall revert to the Plan. An Optionee who changes his or her status
as a Service Provider (e.g., from being an Employee to being a Consultant) shall
not be deemed to have ceased being a Service Provider for purposes of this
Section 10(b); however, if an Optionee owning Incentive Stock Options ceases
being an Employee but continues as a Service Provider, such Incentive Stock
Options shall be deemed to be Nonstatutory Options three months after the date
of such cessation.




(c) Disability of an Optionee. If an Optionee ceases to be a Service Provider as
a result of the Optionee’s Disability, the Optionee may exercise his or her
Option within such period of time as is specified in the Option Agreement to the
extent the Option is vested on the date of termination (but in no event later
than the expiration of the term of such Option as set forth in the Option
Agreement). In the absence of a specified time in the Option Agreement, the
Option shall remain exercisable for twelve (12) months following the Optionee’s
termination (but in no event later than the expiration of the term of such
Option). If, on the date of termination, the Optionee is not vested as to his or
her entire Option, the Shares covered by the unvested portion of the Option
shall revert to the Plan. If, after termination, the Optionee does not exercise
his or her Option in full within the time specified herein, the unexercised
portion of the Option shall terminate, and the Shares covered by such
unexercised portion of the Option shall revert to the Plan.




(d) Death of an Optionee. If an Optionee dies while a Service Provider, the
Option may be exercised within such period of time as is specified in the Option
Agreement (but in no event later than the expiration of the term of such Option
as set forth in the Notice of Grant), by the Optionee’s estate or by a person
who acquires the right to exercise the Option by bequest or inheritance, but
only to the extent that the Option is vested on the date of death. In the
absence of a specified time in the Option Agreement, the Option shall remain
exercisable for twelve (12) months following the Optionee’s death (but in no
event later than the expiration of the term of such Option). If, at the time of
death, the Optionee is not vested as to his or her entire Option, the Shares
covered by the unvested portion of the Option shall revert to the Plan. If the
Option is not so exercised in full within the time specified herein, the
unexercised portion of the Option shall terminate, and the Shares covered by the
unexercised portion of such Option shall revert to the Plan.




(e) Termination for Cause. Upon Termination for Cause, any and all Options
(vested and unvested) outstanding on the date of termination shall terminate
immediately upon such Termination for Cause.




(f) Form of Consideration. The Administrator shall determine the acceptable form
of consideration for exercising an Option, including the method of payment. In
the case of an Incentive Stock Option, the Administrator shall determine the
acceptable form of consideration at the time of grant. Such consideration may
consist entirely of:  




(i) cash;




(ii) check;




(iii) other Shares which have been owned by the Optionee for more than six
months on the date of surrender, and have a Fair Market Value on the date of
surrender equal to the aggregate exercise price of the Shares as to which said
Option shall be exercised;




(iv) consideration received by the Company under a “cashless exercise” provision
implemented by the Company in connection with the Plan;




(v) withholding of Shares deliverable upon exercise having a Fair Market Value
equal to the aggregate exercise price of the Shares (including the withheld
Shares) as to which said Option shall be exercised; and




(vi) any combination of the foregoing methods of payment.





6




--------------------------------------------------------------------------------




11. Restricted Stock and Stock Purchase Rights.




(a) Administration. Shares of Restricted Stock may be issued either alone, in
addition to or in tandem with other awards granted under the Plan and/or cash
awards made outside the Plan. The Administrator shall determine the eligible
persons to whom, and the time or times at which, grants of Restricted Stock will
be made, the number of shares to be awarded, the price (if any) to be paid by
the recipient of Restricted Stock (subject to Section 11(b)), the time or times
within which such awards may be subject to forfeiture, and all other terms and
conditions of the awards.




The Administrator may condition the grant of Restricted Stock upon the
attainment of specified performance goals (which goals may be based on, among
other factors and without limitation, the overall revenues of the Company, value
of options issued to similarly situated optionees for other competing companies,
the performance of the grantee or his or its department, the amount of cash
compensation that the Company is able to pay to the grantee as part of the
services rendered by such grantee, and other value that the Administrator deems
an appropriate performance goal) or such other factors as the Administrator may
determine, in its sole discretion.




The provisions of Restricted Stock awards and performance goals need not be the
same with respect to each recipient.




The Administrator also may make or enforce limitations so that the number of
shares of Stock underlying Options and the total amount of Common Stock
available for issuance under existing plans or bonus plans, do not exceed the
applicable percentage as calculated in accordance with Section 260.140.45 of the
California Code, or in accordance with such other securities laws of any State,
the compliance with which the Administrator in its sole discretion believes is
the in the best interest of the Company.




(b) Awards and Certificates. The prospective recipient of a Restricted Stock
award shall not have any rights with respect to such award, unless and until
such recipient has executed an agreement evidencing the award and has delivered
a fully executed copy thereof to the Company, and has otherwise complied with
the applicable terms and conditions of such award.




(i)The purchase price for shares of Restricted Stock shall be equal to, less
than or greater than their par value and may be zero.




(ii) Awards of Restricted Stock must be accepted within a period of sixty (60)
days (or such shorter period as the Administrator may specify at grant) after
the award date, by executing a Restricted Stock award agreement and paying
whatever price (if any) is required under Section 11(b)(i).




(iii) Each participant receiving a Restricted Stock award shall be issued a
stock certificate in respect of such shares of Restricted Stock. Such
certificate shall be registered in the name of such participant, and shall bear
an appropriate legend referring to the terms, conditions, and restrictions
applicable to such award.




(iv) The Board or Committee shall require that the stock certificates evidencing
such shares be held in custody by the Company until, the restrictions thereon
shall have lapsed, and that, as a condition of any Restricted Stock award, the
participant shall have delivered a stock power, endorsed in blank, relating to
the Stock covered by such award.




(c) Restrictions and Conditions. The shares of Restricted Stock awarded pursuant
to this Section 11 shall be subject to the following restrictions and
conditions:




(i) Subject to the provisions of the Plan and the award agreement, during a
period set by the Administrator commencing with the date of such award
(the ”Restriction Period”), the participant shall not be permitted to sell,
transfer, pledge or assign shares of Restricted Stock awarded under the Plan.
Within these limits, the Board or Committee, in its sole discretion, may provide
for the lapse of such restrictions in installments and may accelerate or waive
such restriction in whole or in part, based on service, performance and/or such
other factors or criteria as the Board or Committee may determine, in its sole
discretion. If the award agreement does not provide a Restriction Period, then
such period shall be three years.




(ii) Except as provided in this paragraph (ii) and Section 11(c)(i), the
participant shall have, with respect to the shares of Restricted Stock, all of
the rights of a shareholder of the Company, including the right to vote the
shares, and the right to receive any cash dividends. The Administrator, in its
sole discretion, as determined at the time of award, may permit or require the
payment of cash dividends to be deferred and, if the Administrator so
determines, reinvested in additional Restricted Stock to the extent shares are
available under the Plan, or otherwise reinvested. Stock dividends issued with
respect to Restricted Stock shall be treated as additional shares of Restricted
Stock that are subject to the same restrictions and other terms and conditions
that apply to the shares with respect to which such dividends are issued.





7




--------------------------------------------------------------------------------




(iii) Subject to the applicable provisions of the award agreement and this
Section 11, upon termination of a participant’s employment with the Company and
any Parent, Subsidiary or Affiliate for any reason during the Restriction
Period, all shares still subject to restriction will vest, or be forfeited, in
accordance with the terms and conditions established by the Administrator at or
after grant. 




(iv) If and when the Restriction Period expires without a prior forfeiture of
the Restricted Stock subject to such Restriction Period, certificates for an
appropriate number of unrestricted shares shall be delivered to the participant
promptly.




(d) Minimum Value Provision. In order to better ensure that award payments
actually reflect the performance of the Company and service of the participant,
the Board or Committee may provide, in its sole discretion, for a tandem
performance-based or other award designed to guarantee a minimum value, payable
in cash or Stock to the recipient of a Restricted Stock award, subject to such
performance, future service deferral and other terms and conditions as may be
specified by the Board or Committee.




(e) Stock Purchase Rights. Stock Purchase Rights may be issued either alone, in
addition to, or in tandem with other awards granted under the Plan and/or cash
awards made outside of the Plan. After the Administrator determines that it will
offer Stock Purchase Rights under the Plan, it shall advise the offeree in
writing or electronically, by means of a Notice of Grant and/or a Restricted
Stock Purchase Agreement in the form determined by the Administrator, of the
terms, conditions and restrictions related to the offer, including the number of
Shares that the offeree shall be entitled to purchase and the price to be paid
for such Shares. The offer shall be accepted by execution of a Restricted Stock
Purchase Agreement in the form determined by the Administrator.




(f) Repurchase Option. Unless the Administrator determines otherwise, the
Restricted Stock Purchase Agreement shall grant the Company a repurchase option
exercisable upon the voluntary or involuntary termination of the purchaser’s
service with the Company for any reason (including death or Disability). The
purchase price for Shares repurchased pursuant to the Restricted Stock Purchase
Agreement shall be the original price paid by the purchaser and may be paid by
cancellation of any indebtedness of the purchaser to the Company. The repurchase
option shall lapse at a rate determined by the Administrator. In the event that
the Restricted Stock Purchase Agreement does not provide for a lapsing schedule,
the restrictions shall lapse as to all of the Shares subject to the Restricted
Stock Purchase Agreement on the third anniversary of the grant of the Stock
Purchase Right.




(g) Other Provisions. The Restricted Stock Purchase Agreement shall contain such
other terms, provisions and conditions not inconsistent with the Plan as may be
determined by the Administrator in its sole discretion.




(h) Rights as a Shareholder. Once the Stock Purchase Right is exercised, the
purchaser shall have the rights equivalent to those of a shareholder, and shall
be a shareholder when his or her purchase is entered upon the records of the
duly authorized transfer agent of the Company. No adjustment will be made for a
dividend or other right for which the record date is prior to the date the Stock
Purchase Right is exercised, except as provided in Section 13 of the Plan.




(i) Indemnification of Administrator. No member of the Administrator shall be
liable for any action, omission or determination relating to the Plan, and the
Company shall indemnify (to the extent permitted under Nevada law) and hold
harmless each member of the Administrator and each other director or employee of
the Company or its subsidiaries to whom any duty or power relating to the
administration or interpretation of the Plan has been delegated against any cost
or expense (including counsel fees) or liability (including any sum paid in
settlement of claim with the approval of the Committee) arising out of any
action, omission or determination relating to the Plan, unless, in either case,
such action, omission or determination was taken or made by such person or
member or director or employee in actual bad faith and without any reasonable
belief that it was in the best interest of the Company.




12. Non-Transferability of Options and Stock Purchase Rights. Unless determined
otherwise by the Administrator, an Option or Stock Purchase Right may not be
sold, pledged, assigned, hypothecated, transferred, or disposed of in any manner
other than by will or by the laws of descent or distribution and may be
exercised, during the lifetime of the Optionee, only by the Optionee. If the
Administrator makes an Option or Stock Purchase Right transferable, such Option
or Stock Purchase Right shall contain such additional terms and conditions as
the Administrator deems appropriate.





8




--------------------------------------------------------------------------------




13. Adjustments Upon Changes in Capitalization, Dissolution, Merger or Asset
Sale.




(a) Changes in Capitalization. Subject to any required action by the
shareholders of the Company, the number of shares of Common Stock covered by
each outstanding Option and Stock Purchase Right, and the number of shares of
Common Stock which have been authorized for issuance under the Plan but as to
which no Options or Stock Purchase Rights have yet been granted or which have
been returned to the Plan upon cancellation or expiration of an Option or Stock
Purchase Right, as well as the price per share of Common Stock covered by each
such outstanding Option or Stock Purchase Right, shall be proportionately
adjusted for any increase or decrease in the number of issued shares of Common
Stock resulting from a stock split, reverse stock split, stock dividend,
combination or reclassification of the Common Stock, or any other increase or
decrease in the number of issued shares of Common Stock effected without receipt
of consideration by the Company; provided, however, that conversion of any
convertible securities of the Company shall not be deemed to have been “effected
without receipt of consideration.” Such adjustment shall be made by the Board,
whose determination in that respect shall be final, binding and conclusive.
Except as expressly provided herein, no issuance by the Company of shares of
stock of any class, or securities convertible into shares of stock of any class,
shall affect, and no adjustment by reason thereof shall be made with respect to,
the number or price of shares of Common Stock subject to an Option or Stock
Purchase Right.




(b) Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Administrator shall notify each Optionee as soon
as practicable prior to the effective date of such proposed transaction. The
Administrator in its discretion may provide for an Optionee to have the right to
exercise his or her Option until ten (10) days prior to such transaction as to
all of the Optioned Stock covered thereby, including Shares as to which the
Option would not otherwise be exercisable. In addition, the Administrator may
provide that any Company repurchase option applicable to any Shares purchased
upon exercise of an Option or Stock Purchase Right shall lapse as to all such
Shares, provided the proposed dissolution or liquidation takes place at the time
and in the manner contemplated. To the extent it has not been previously
exercised, an Option or Stock Purchase Right will terminate immediately prior to
the consummation of such proposed action.




(c) Merger or Asset Sale. In the event of a merger or consolidation of the
Company with or into another corporation or any other entity or the exchange of
substantially all of the outstanding stock of the Company for shares of another
entity or other property in which, after either transaction the prior
shareholders of the Company own less than fifty percent (50%) of the voting
shares of the continuing or surviving entity, or in the event of the sale of all
or substantially all of the assets of the Company, (either event, a “Change of
Control”), then each outstanding Option and Stock Purchase Right shall be
assumed or an equivalent option or right substituted by the successor
corporation or a Parent or Subsidiary of the successor corporation. In the event
that the Administrator determines that the successor corporation or a Parent or
a Subsidiary of the successor corporation has refused to assume or substitute an
equivalent option or right for each outstanding Option or Stock Purchase Right,
the Optionees shall fully vest in and have the right to exercise each
outstanding Option and Stock Purchase Right as to all of the Optioned Stock
covered thereby, including Shares which would not otherwise be vested or
exercisable. If an Option and/or Stock Purchase Right becomes fully vested and
exercisable in lieu of assumption or substitution in the event of a Change of
Control, the Administrator shall notify all Optionees that all outstanding
Options and Stock Purchase Rights shall be fully exercisable for a period of
fifteen (15) days from the date of such notice and that any Options and Stock
Purchase Rights that are not exercised within such period shall terminate upon
the expiration of such period. For the purposes of this paragraph, all
outstanding Options and Stock Purchase Rights shall be considered assumed if,
following the consummation of the Change of Control, the Option and Stock
Purchase Right confers the right to purchase or receive, for each Share of
Optioned Stock subject to the Option or Stock Purchase Right immediately prior
to the consummation of the Change of Control, the consideration (whether stock,
cash, or other securities property) received in the Change of Control by holders
of Common Stock for each Share held on the effective date of the transaction
(and if holders were offered a choice of consideration, the type chosen by the
holders of a majority of the outstanding Shares); provided, however, that if
such consideration received in the Change of Control is not solely common stock
of the successor corporation or its Parent, the Administrator may, with the
consent of the successor corporation, provide for the consideration to be
received upon the exercise of the Option or Stock Purchase Right, for each Share
of Optioned Stock subject to the Option or Stock Purchase Right, to be solely
common stock of the successor corporation or its Parent or Subsidiary equal in
fair market value to the per share consideration received by holders of Common
Stock in the Change of Control.




14. Date of Grant. The date of grant of an Option or Stock Purchase Right
shallbe, for all purposes, the date on which the Administrator makes the
determination granting such Option or Stock Purchase Right, or such other later
date as is determined by the Administrator. Notice of the determination shall be
provided in a Notice of Grant to each Optionee within a reasonable time after
the date of such grant or decision.




15. Amendment and Termination of the Plan.




(a) Amendment and Termination. The Board may at any time amend, alter, suspend
or terminate the Plan.




(b) Shareholder Approval. The Company shall obtain shareholder approval of any
Plan amendment to the extent necessary to comply with Applicable Laws.





9




--------------------------------------------------------------------------------




(c) Effect of Amendment or Termination. No amendment, alteration, suspension or
termination of the Plan shall impair the rights of any Optionee, unless mutually
agreed otherwise between the Optionee and the Administrator, which agreement
must be in writing and signed by the Optionee and the Company. Termination of
the Plan shall not affect the Administrator’s ability to exercise the powers
granted to it hereunder with respect to Options granted under the Plan prior to
the date of such termination.




16. Conditions Upon Issuance of Shares.




(a) Legal Compliance. Shares shall not be issued pursuant to the exercise of an
Option or Stock Purchase Right unless the exercise of such Option or Stock
Purchase Right and the issuance and delivery of such Shares shall comply with
Applicable Laws and shall be further subject to the approval of counsel for the
Company with respect to such compliance.




(b) Investment Representations. As a condition to the exercise of an Option or
Stock Purchase Right, the Company may require the person exercising such Option
or Stock Purchase Right to represent and warrant at the time of any such
exercise that the Shares are being purchased only for investment and without any
present intention to sell or distribute such Shares if, in the opinion of
counsel for the Company, such a representation is required.




(c) Additional Conditions. The Administrator shall have the authority to
condition the grant of any Option or Stock Purchase Right in such other manner
that the Administrator determines to be appropriate, provided that such
condition is not inconsistent with the terms of the Plan. Such conditions may
include, among other things, obligations of Optionees to execute lock-up
agreements and shareholder agreements in the future.




17. Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.




18. Reservation of Shares. The Company, during the term of this Plan, will at
all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.




19. Shareholder Approval. The Plan shall be subject to approval by the
shareholders of the Company within twelve (12) months after the date the Plan is
adopted. Such shareholder approval shall be obtained in the manner and to the
degree required under Applicable Laws.  Notwithstanding any provision in the
Plan to the contrary, any exercise of an Option granted before the Company has
obtained shareholder approval of the Plan in accordance with this Section 19
shall be conditioned upon obtaining such shareholder approval of the Plan in
accordance with this Section 19.




20. Withholding; Notice of Sale. The Company shall be entitled to withhold from
any amounts payable to an Employee any amounts which the Company determines, in
its discretion, are required to be withheld under any Applicable Law as a result
of any action taken by a holder of an Option or Stock Purchase Right. Each
Optionee who sells any Shares acquired upon exercise of an Incentive Stock
Option shall, promptly after such sale, provide the Company with notice of such
sale and such information regarding such sale as the Company shall reasonably
request.




21. Deferral of Gains. The Restricted Stock Purchase Agreement or other
agreement may provide for the deferred delivery of Shares upon settlement,
vesting or other events with respect to Restricted Stock, or in payment or
satisfaction of Stock Purchase Rights. Notwithstanding anything herein to the
contrary, in no event will any deferral of the delivery of Shares or any other
payment with respect to any award be allowed if the Administrator determines, in
its sole discretion, that the deferral would result in the imposition of the
additional tax under Section 409A(a)(1)(B) of the Code. No award shall provide
for deferral of compensation that does not comply with Section 409A of the Code,
unless the Board, at the time of grant, specifically provides that the award is
not intended to comply with Section 409A of the Code. The Company shall have no
liability to a Plan participant, or any other party, if an award that is
intended to be exempt from, or compliant with, Section 409A of the Code is not
so exempt or compliant or for any action taken by the Board.




22. Governing Law. This Plan shall be governed by the laws of the State of
Nevada.





10


